DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on a reference previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, particularly in light of the newly added features that materially changes the consideration of the claimed structure.
Applicants have amended the parent claims 1 and 10, with claim 1 now including claiming of metal and non-metal portions (whereas previously it was silent on the particular material other than the two mold portions having different thermal capacity and conductivity), while in claim 10 now including that the first mold part having a surface made of non-metal material that is free of any metal (whereas previously it was a broader claim of the first mold part having properties different from sold metal).  In this regards, the Baresich reference is relevant to the claimed features, see Fig. 2, particularly in relation to the Manda reference regarding the particular materials of the different mold portions, see rejections below.
The arguments concerning the Itou reference and Manda are noted, particularly in relation to the combination of the references. However, the rejection as shown below 
After further consideration, the amended claims remain rejected in light of the rejections based upon Manda in view of Baresich for the parent claims, and the subsequent dependent claims remain rejected as previously shown based upon the prior art features. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda (US 2008/0199554) in view of Baresich (US 6019930).
In regards to claim 1:
 Manda teaches of injection molding machine for metallic molding material, see abstract, further Manda teaches of the invention that is able to find use in other injection molding applications such as plastic, liquid metal, composites, powder injection molding, etc, see [0037].  
Manda does not teach of the mold specific mold features regarding the first and second mold portions, and of the first mold portion made of non-metal material, and the second mold portion made from solid metal material.

a first mold portion and a second mold portion (see Fig. 2) cooperating to define a mold cavity therebetween, the mold cavity corresponding to the shaped element and configured to enclose a feedstock therein:
the first mold portion having a first surface (see portions of the cavity surface comprising of boosters, 20”, and stamper portion 32) partially defining the mold cavity, the first surface being releasablv engageable to, and adapted to directly contact the powder feedstock, the first surface being made of a non-metal material having a first thermal capacity and a first thermal conductivity (the teaching of the stamper is of any particular suitable material consisting of metals, glasses, and ceramics, see Col. 13, lines 19-27, and further, the booster 20’ can be formed from polyimide, liquid crystal polymer, and mica, see Col. 16, lines 28-32); and
the second mold portion having a second surface (see 18, 18”) partially defining the mold cavity and releasably engageable to the feedstock, at least the second surface of the second mold portion being made of a solid metal material (die 18 can be made from various materials, including common mold metals, see Col. 10, lines 39-46) having a second thermal capacity and a second thermal conductivity;
wherein at least one of the first thermal capacity and the first thermal conductivity of non-metal material is lower than a respective one of the second thermal capacity and the second thermal conductivity of the solid metal material (the materials of the boosters selected for their thermal conductivity properties, see Col. 16, lines 15-27, and including teaching of having boosters 14 of materials that have less thermal conductivity than the common mold metals, see Col. 6, lines 1-11).

In this regards, Baresich teaches of the concept of a mold having different materials, of non-metals, and solid metals, that form the molding portions of a mold cavity are known in the art as set forth in Baresich, particularly regarding the desire of different material properties along the particular mold surface regions as it would affect the formed product during molding operations, and the mold can be used to mold thermoplastic, ceramics, glasses, and metals, see Col. 4, lines 8-11.  Further, the mold portions cooperate to form a mold cavity and thereby forming the shaped element and can enclose the feedstock within the mold, see Fig. 2.  The portions of the stamper or booster being of the first mold portion are taught of materials that can include non-metals, thereby free of any metal.
	 Thereby, one skilled in the art would recognize the teaching from Manda of the applicability and incorporate the different mold structures in forming the molded product particularly in accordance to the thermal conductivity features to aid in controlling the temperature during operations.  The Baresich can be applied to the Manda reference of known mold construction particularly as the mold can be used for a variety of molding materials.  It would have been obvious for one of ordinary skill in the art to modify the mold of Manda with the non-metal portion and the metal portions as taught by Baresich in providing a mold having optimized cycle cavity surface temperatures without use of expensive and complicated equipment and controls, see Col. 4, lines 11-13.


	In this regards, the Baresich reference teaches a first mold portion that is at least partially made from ceramic, or glass, see stamper portion above.

In regards to claim 10, this having the same claimed features as set forth in claim 1, the difference being of: the first mold part comprising an integral mold portion having a surface defining the mold cavity, and the mold surface made of a material different from non-metal material, free from any metal, and having at least one of a thermal capacity and a thermal conductivity lower than that of solid metal.  This feature also taught in the Baresich reference above.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda in view of Baresich as applied to claims 1 and 10 above, and further in view of Itou (US 3734449).
In regards to claim 4: Manda in view of Baresich fail to teach of a core having the layered features.
Here, Itou also teaches of the first mold portion includes a core 3 coated by a layer 15 defining the first surface, the core and layer being made of different materials, see Col. 2, lines 43-55.  Itou teaches of a mold assembly for injection molding of a shaped element, the mold assembly defining a mold cavity 4 (molding void portion) for receiving a feedstock (see material to be molded in between in the molding void portion) and comprising:

a second mold portion 2 (female mold or cavity) having a second surface defining a second portion of the mold cavity and releasably engageable to the feedstock (see surface of second mold portion 2 facing the mold cavity 4), the second mold portion having a second thermal capacity and a second thermal conductivity;
wherein at least one of the first thermal capacity and the first thermal conductivity is lower than a respective one of the second thermal capacity and the second thermal conductivity (see Col. 2, lines 43-55, wherein the composite layer having a thermal conductivity that is lower than the base metal of metal mold).
Thereby, it would have been obvious for one of ordinary skill in the art to modify the mold of Manda in view of Baresich with a core as taught by Itou, as it is a mold shaping feature that can be incorporated into the mold shaping surface.

In regards to claim 5 (dependent upon claim 4), wherein the core and the second mold portion are made of the same material.  Here, Itou teaches of the base material of the metal mold of the core 3 and of the second mold portion (cavity portion 2) being of the same material such as steel, see Col. 3, lines 66-67.



In regards to claim 13 (dependent upon claim 10), this is the same as the limitations set forth in claim 4, wherein Itou further teaches the mold portion includes a core 3 coated by a layer 15 forming the surface defining the mold cavity, the core and layer being made of different materials, see Col. 2, lines 43-55.

In regards to claim 14 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 7 above. 

In regards to claim 15 (dependent upon claim 10), wherein the core is made of metal and the layer is a plastic, ceramic or glass layer.  See teaching of Itou regarding the core being made of metal, and further teaching of Itou regarding coating of core with a layer of different material.  Thus, it would have been obvious for one of ordinary skill in the art to modify the core and layer of Manda in view of Baresich and Itou with a different material layer upon the core including materials known of different thermal characteristics as taught by Baresich for providing a mold having optimized cycle cavity .

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda in view of Baresich as applied to claims 1 and 10 above, and further in view of Thune (US 4306851).
In regards to claim 2, wherein the first mold portion comprises a plurality of pins protruding within the mold cavity for defining holes in the shaped element, and wherein the first portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of the second portion of the mold cavity.
	Manda in view of Baresich fails to teach of the plurality of pins that protrude within a mold cavity.
Here, the plurality of pins to extend into a mold cavity is taught by Thune that teaches of plural pins (cams 28) that extend into the molding cavity 16, see Figures 3, 5, 6, and 8, in forming the desired features in the molded product, see Figure 2.  In regards to the dimensions of the area of the first portion cavity in relation to the pins having a smaller cross section than the cross section of the second portion of the mold cavity it is noted that the pins would form up an area that would inherently have the remaining portion of the first mold portion to have a smaller area compared to the second mold part that may have no pins/cores/cams.
It would have been obvious for one of ordinary skill in the art to modify Manda in view of Baresich with the plurality of pins as taught by Thune as it allows for forming the 

In regards to claim 11 (dependent upon claim 10), the claim having the same limitations as set forth in claim 2 above, the difference is: wherein a portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of an adjacent portion of the mold cavity.  See teachings of Thune of the cross section of the pins/cores/cams and the portion of the features in relation to the mold cavity.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda in view of Baresich, and Thune as applied to claims 2 and 11 above, and further in view of Halford (US 2016/0207239).
In regards to claim 3 (dependent upon claim 2), wherein the pins are hollow metal pins. 
	Manda in view of Baresich, and Thune do not specifically teach of hollow pins.
	In this regards, this feature is known in the molding arts as seen in Halford of a hollow pin that can move within a mold cavity. The pin 132 having body 134 and internal cavity 136, thereby being a hollow pin.  The hollow pins of Halford also allowing for flow of fluids within the pin to control the temperature.  This concept taught by Halford in the molding arts would have been recognized by one of ordinary skill in the art as known ways in controlling the heat within a mold.
	It would have been obvious for one of ordinary skill in the art to modify Manda in view of Baresich, and Thune with the hollow pins as taught Halford as it is a known 

In regards to claim 12 (dependent upon claim 11), same limitation as set forth in claim 3 above.

Claim 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda in view of Baresich as applied to claims 1 and 10 above, and further in view of Niemeyer (US 5728474), see also The Engineering Toolbox (NPL document, regarding thermal conductivity of materials).
In regards to claim 8, wherein the first thermal conductivity is within a range of 0.1 to 0.5 W/mK.
Manda in view of Baresich fails to specifically teach of the thermal conductivity range.
	Niemeyer teaches of insulated molds that includes a metal core 12, mold halves made from “relatively high thermal conductivity such as iron, steel, stainless steel, aluminum alloy or brass”, see Col. 3, lines 58-60, and a layer of insulation 26 made from low thermally conductive materials “such as high temperature thermoplastics, thermosets, plastic composites, porous metals, ceramics, and low-conductivity metal alloys”, and a specific material polytetrafluroroethylenes, see Col. 4, lines 4-13 and Col. 10, lines 12-26.  Niemeyer teaches of polytetraflruorethylene and the thermal conductivity of this material, see background reference Engineering Toolbox, that 
It is known in the art of forming mold portions that includes that is made partially of plastic, including forming an insulated mold, see Figures 2a.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the particular materials of Manda in view of Baresich with alternate materials of a particular thermal conductivity as taught by Niemeyer, as these are known alternate materials for the mold portions for forming an insulated mold.

In regards to claim 16 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 8 above. 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manda in view of Baresich as applied to claims 1 and 10 above, and further in view of Suzuki (US 2009/0232930).
In regards to claim 9, wherein the first mold portion includes a layer defining the first surface and having an internal surface opposed to the first surface, the internal surface defining an insulating cavity.
Manda in view of Baresich does not teach of an insulating cavity formed on the within the internal surface of the layer.  The concept of utilizing an insulating cavity, or void is known in the injection molding arts as seen by Suzuki, see [0002].  Suzuki teaches of a void 68 that is formed as a heat insulating section, wherein air is accommodated in the groove, see Figures 1 and 2, wherein the insulating void/cavity is 
Thereby, it would have been obvious for one of ordinary skill in the art to modify the first mold portion of Manda in view of Baresich with additional heat insulating cavities formed on the internal surface of the layer of the mold as taught by Suzuki in applying known processes for forming an insulated mold.
In regards to claim 17 (dependent upon claim 10), the limitations are similar as the ones set forth in claim 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
Tahara (US 6165407) teaches of a mold with insert of a different material.
Matsumoto (US 6106260) teaches of a mold having portions 10 with different materials, see Figs. 10-12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744